DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 9, 11-13, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MIRONOV et al. (WO 2015/176898).
Mironov teaches an article for use with an apparatus for heating smokable material. Mironov teaches a foam comprising smokable material (page 6 lines 18-20); and heating material that is heatable by penetration with a varying magnetic field, wherein the heating material is in thermal contact with the smokable material (page 3 lines 6-8).  Mironov teaches an aerosol-forming substrate may be deposited onto a foam (page 6 lines 18-20) which inherently would require either a gas or liquid dispersed in a solid medium. Mironov teaches the foam comprises gas dispersed in a solid medium, wherein the foam is in the form of a rod configured to allow air to be drawn in through one end, to pass through the foam, and to be drawn out of the opposite end (page 9 lines 14-16, see figure 1).
Alternatively, in the embodiment that that the aerosol-forming substrate is a liquid deposited onto a foam, it would have been obvious to one of ordinary skill in the art that the liquid would be evaporated into gas during the heating of the aerosol-generating article.
Regarding claim 3, Mironov teaches the solid medium comprises the smokable material (page 6 lines 18-20).  
Regarding claim 4, Mironov teaches the foam is an open-cell foam (page 6 lines 18-20).  
Regarding claim 9, figure 1 shows the foam (20) is fixed or adhered to the heating material (25).  
Regarding claim 11, Mironov teaches the heating material comprises one or more materials selected from the group consisting of: an electrically-conductive material, a magnetic material, and a magnetic electrically-conductive material (page 5 lines 14-24).  
Regarding claim 12, Mironov teaches the heating material comprises a metal or a metal alloy (page 5 lines 14-17).  
Regarding claim 13, Mironov teaches the heating material comprises one or more materials selected from the group consisting of: aluminum, iron, cobalt, conductive carbon, plain-carbon steel, stainless steel, or ferritic stainless steel (page 5 lines 14-24).  
Regarding claim 18, Mironov teaches the smokable material comprises tobacco (page 6 line 4).  
Regarding claim 19, Mironov teaches a system, comprising an article (10) including a foam comprising smokable material and heating material that is heatable by penetration with a varying magnetic field, wherein the heating material is in thermal contact with the smokable material; and an apparatus (200) for heating the smokable material to volatilize at least one component of the smokable material, wherein the apparatus comprises a heating zone (230) for receiving at least a portion of the article. Mironov teaches the foam comprises gas dispersed in a solid medium, wherein the foam is in the form of a rod configured to allow air to be drawn in through one end, to pass through the foam, and to be drawn out of the opposite end (page 9 lines 14-16, see figure 1). 
Regarding claim 20, Mironov teaches the apparatus is for heating the smokable material to volatilize at least one component of the smokable material without combusting the smokable material (page 1 lines 9-10).

Claims 5-7, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRONOV et al. (WO 2015/176898) as applied to claim 1 above, and further in view of ROBINSON et al. (US 2008/0092912).
Mironov teaches an article for use with an apparatus for heating smokable material. Mironov teaches a foam comprising smokable material (page 6 lines 18-20); and heating material that is heatable by penetration with a varying magnetic field, wherein the heating material is in thermal contact with the smokable material (page 3 lines 6-8). Mironov teaches an aerosol-forming substrate may be deposited onto a foam (page 6 lines 18-20) which inherently would require either a gas or liquid dispersed in a solid medium.
Robinson teaches an article for use with an apparatus for heating smokable material comprising a foam comprising smokable material (85 in figures, para. 0086).
Regarding claims 5-7, Robinson shows in figure 1 the foam extends from one end of the article (85) to an opposite end of the article. Robinson teaches a first portion of the foam has a first density, wherein a second portion of the foam has a second density, and wherein the second density is greater than the first density (para. 0086). Robinson teaches the article is elongate, and wherein the first portion and the second portion of the foam are located at different positions along a length of the article (para. 0086, 95 and 98 of figure 1).
It would have been obvious to one of ordinary skill in the art to modify the article of Mironov to include the foam structure taught by Robinson because Robinson teaches that this provides aerosols demonstrating acceptable visual characteristics, acceptable mouthfeel and other organoleptic effects (para. 0088).
Regarding claims 14-16, Robinson teaches elements disbursed through the foam, wherein each of the elements comprises heating material that is heatable by penetration with a varying magnetic field, and wherein the heating material is in thermal contact with the smokable material (para. 0104).  Robinson teaches the elements are disbursed evenly, or substantially evenly, through the foam (para. 0104).  Robinson teaches each of the elements comprises a closed circuit of the heating material (para. 0118).
It would have been obvious to one of ordinary skill in the art to modify the article of Mironov to include the elements taught by Robinson because Robinson teaches that this allows better heat conduction through the tobacco material (para. 0104).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRONOV et al. (WO 2015/176898) as applied to claim 1 above, and further in view of REVELL (US 2017/0071253).
Mironov teaches an article for use with an apparatus for heating smokable material. Mironov teaches a foam comprising smokable material (page 6 lines 18-20); and heating material that is heatable by penetration with a varying magnetic field, wherein the heating material is in thermal contact with the smokable material (page 3 lines 6-8).  Mironov teaches an aerosol-forming substrate may be deposited onto a foam (page 6 lines 18-20) which inherently would require either a gas or liquid dispersed in a solid medium.
Revell teaches an article for use with an apparatus for heating smokable material comprising a foam comprising smokable material (para. 0100, fig. 4A and 4B). Figures 4A and 4B show the foam extends from one end of the article to an opposite end of the article.  Revell teaches the heating material is in the form of a body that extends from one end of the article to an opposite end of the article (see figure 4A).  
It would have been obvious to one of ordinary skill in the art to modify the article of Mironov with the structure taught by Revell because Revell teaches that this reduces the necessary dielectric and capacitance used (para. 0098).

Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 that Mironov only references foam and does not specify whether the foam will remain in the form of a foam following deposition on the carrier. However, at page 9 lines 14-16, Mironov explicitly states that air travels through the aerosol generating article, which indicates that the foam would retain its porous foam structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741